CHRISTIAN, J.
The offense is transporting intoxicating liquor ; the punishment, confinement in the penitentiary for one year.
Motion for new trial was overruled on July 21, 1930, and notice of appeal given on the same date. The statement of facts was filed in the trial court on October 24, 1930, which was more than 90 days after notice of appeal was given. This was too late, the 90 days allowed by the statute having expired. Article 760, C. C. P. 1925; Simmons v. State (Tex. Cr. App.) 28 S.W(2d) 1084.
The judgment is affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by .the Judges of the Court of Criminal Appeals and approved by the court